Citation Nr: 1729573	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-27 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to July 12, 2013, for intervertebral disc syndrome of the lumbar spine; a rating in excess of 40 percent for the period from July 12, 2013, to March 21, 2014; and a rating in excess of 20 percent from April 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1991 to December 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, wherein the RO, in pertinent part, granted service connection for intervertebral disc syndrome of the lumbar spine (lumbar spine disability) and assigned an initial 10 percent disability rating, effective from December 28, 2009, the date of receipt of the claim, but denied service connection for sciatica of the right extremity.  Thereafter, in November 2011, the RO granted a temporary 100 percent disability rating for the lumbar spine disability effective August 9, 2010, due to convalescence for back surgery, but continued the 10 percent disability rating as of March 1, 2011.  Subsequently, in a June 2014 rating decision, the RO increased the disability rating from 10 percent to 40 percent for the lumbar spine disability effective July 12, 2013, assigned a temporary 100 percent disability rating based on convalescence effective November 18, 2013, and assigned a 20 percent disability rating effective April 1, 2014.

Moreover, in a February 2013 rating decision, service connection for sciatica of the right extremity was granted and assigned an initial rating of 10 percent effective September 25, 2012.  That action constituted a full grant of the benefits sought, and the claim for service connection for sciatica of the right extremity is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In a written statement received in October 2015, the Veteran withdrew his claim for increased ratings for his service-connected lumbar spine disability.




CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim for entitlement to a rating in excess of 10 percent prior to July 12, 2013, for intervertebral disc syndrome of the lumbar spine; a rating in excess of 40 percent for the period from July 12, 2013, to March 21, 2014; and a rating in excess of 20 percent from April 1, 2014.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2015 statement, the Veteran requested that the appeal pending for his lumbar spine disability be withdrawn without action.  More recently, in March 2016, the Veteran's representative confirmed the Veteran's request to withdraw his pending appeal.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.  




ORDER

The appeal concerning entitlement to a rating in excess of 10 percent prior to July 12, 2013, for intervertebral disc syndrome of the lumbar spine; a rating in excess of 40 percent for the period from July 12, 2013, to March 21, 2014; and a rating in excess of 20 percent from April 1, 2014, is dismissed.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


